            Case 6:20-cv-00881-ADA Document 94 Filed 07/26/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

SONOS, INC.,                                      §
                                                  §
                   Plaintiff,                     §
                                                  §
       v.                                         §
                                                         NO. 6:20-cv-00881-ADA
                                                  §
GOOGLE LLC,                                       §      JURY TRIAL DEMANDED
                                                  §
                   Defendant.
                                                  §

                      JOINT CLAIM CONSTRUCTION STATEMENT
TO THE HONORABLE COURT:

       Pursuant to the scheduling orders in these cases, the Parties jointly submit this claim

construction statement.

                                           Disputed Terms

     Claim Term/Phrase                 Plaintiff’s Construction    Defendant’s Construction

 “multimedia”                        “any type of media that      Plain and ordinary meaning;
                                     comprises audio (including   no construction necessary.
 [’206 and ’615 Patents]
                                     audio alone)”
 [Proposed by Sonos]




Joint Claim Construction Statement                                                      Page | 1
          Case 6:20-cv-00881-ADA Document 94 Filed 07/26/21 Page 2 of 7




                                            Disputed Terms

     Claim Term/Phrase                  Plaintiff’s Construction          Defendant’s Construction

 “network interface”                 “a physical component of a          Plain and ordinary meaning;
                                     device that provides an             no construction necessary
 [’206, ’615, ’885 Patents]
                                     interconnection with a data
                                     network”
 [Proposed by Sonos]


 “playback device”                   “a data network device              Plain and ordinary meaning;
                                     configured to process and           no construction necessary
 [’206, ’615, ’033 Patents]
                                     output audio”

 “zone player”
 [’966 and ’885 Patents]
 [Proposed by Sonos]

 “zone configuration                 “configuration data that            No separate construction
 characterizes one or more           provides an indication of one or    proposed. See “zone” and
 zone scenes”                        more zone scenes”                   “zone scene” terms
 [’206 Patent]
 [Proposed by Sonos]


 “zone”                              No separate construction            “an area or areas with one or
                                     necessary.                          more playback devices”
 [’206 Patent]
 [Proposed by Google]




 “zone scene”                        No separate construction            “a group of two or more
                                     necessary; see below                zones that are grouped
 [’206 Patent]
                                     construction for term in context.   according to a common
 [Proposed by Google]                                                    theme by configuring the
                                                                         zones in a particular scene
                                                                         (e.g., morning, afternoon or
                                                                         garden)”




Joint Claim Construction Statement                                                            Page | 2
         Case 6:20-cv-00881-ADA Document 94 Filed 07/26/21 Page 3 of 7




                                            Disputed Terms

     Claim Term/Phrase                  Plaintiff’s Construction        Defendant’s Construction

 “zone scene identifying a           “a previously-saved grouping of   No separate construction
 group configuration                 [independent playback devices /   proposed. See “zone” and
 associated with two or more         zone players] that are to be      “zone scene” terms.
 of the plurality of                 configured for synchronous
 independent playback                playback of media when the
 devices”                            zone scene is invoked”
 [’206 Patent]
 [Proposed by Sonos]


 “[first / second] zone scene
 comprising a [first / second]
 predefined grouping of zone
 players including at least
 the first zone player and a
 [second / third] zone player
 that are to be configured for
 synchronous playback of
 media when the [first /
 second] zone scene is
 invoked”
 [’966 and ’885 Patents]
 [Proposed by Sonos]

 “group configuration”               No separate construction          Indefinite
                                     necessary.
 [’206 Patent]
 [Proposed by Google]




 “causing the selectable             Plain and ordinary meaning; no    Indefinite
 indication of the at least one      construction necessary.
 of the one or more zone
 scenes to be displayed”
 [’206 Patent]
 [Proposed by Google]




Joint Claim Construction Statement                                                        Page | 3
           Case 6:20-cv-00881-ADA Document 94 Filed 07/26/21 Page 4 of 7




                                            Disputed Terms

     Claim Term/Phrase                  Plaintiff’s Construction        Defendant’s Construction

 “local area network”                 “data network that               Plain and ordinary meaning;
                                     interconnects devices within a    no construction necessary.
 [’615 Patent]
                                     limited area, such as a home or
 [Proposed by Sonos]                 office”




 “cloud”                             Plain and ordinary meaning; no    “over a network”
                                     construction necessary.
 [’615 and ’033 Patents]
 [Proposed by Google]




 “a media particular                 “a media playback system”         Indefinite
 playback system”
 [’615 Patent]
 [Proposed by both Parties]



 “data network”                       “a medium that interconnects     Plain and ordinary meaning;
                                     devices, enabling them to send    no construction necessary.
 [’966, ’033, ’885 Patents]
                                     digital data packets to and
 [Proposed by Sonos]                 receive digital data packets from
                                     each other”



 “remote playback queue”             Plain and ordinary meaning; no    “remote playback queue
                                     construction necessary.           provided by a third party
 [’966, ’033, ’885 Patents]
                                                                       application”
 [Proposed by Google]




Joint Claim Construction Statement                                                          Page | 4
         Case 6:20-cv-00881-ADA Document 94 Filed 07/26/21 Page 5 of 7




                                            Disputed Terms

     Claim Term/Phrase                  Plaintiff’s Construction       Defendant’s Construction

 “an instruction for the at    Plain and ordinary meaning; no         “an instruction for the at least
 least one given playback      construction necessary.                one given playback
 device to take over                                                  device…”; Instruction means
 responsibility for playback                                          one instruction.
 of the remote playback
 queue from the computing
 device, wherein the
 instruction configures the at
 least one given playback
 device to”
 [’033 Patent]
 [Proposed by Google]

 “wherein the instruction            Plain and ordinary meaning; no   Indefinite
 comprises an instruction”           construction necessary.
 [’033 Patent]
 [Proposed by Google]




Joint Claim Construction Statement                                                           Page | 5
         Case 6:20-cv-00881-ADA Document 94 Filed 07/26/21 Page 6 of 7




DATED: July 26, 2021
                                     By: /s/ Mark D. Siegmund
                                     Mark D. Siegmund
                                     Texas State Bar No. 24117055
                                     LAW FIRM OF WALT, FAIR PLLC.
                                     1508 North Valley Mills Drive
                                     Waco, TX 76710
                                     Telephone: (254) 772-6400
                                     Facsimile: (254) 772-6432
                                     mark@walfairpllc.com

                                     Clement Seth Roberts (admitted pro hac vice)
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     405 Howard Street
                                     San Francisco, CA 94105
                                     Telephone:    (415) 773-5484
                                     Facsimile:    (415) 773-5759
                                     croberts@orrick.com

                                     Bas de Blank (admitted pro hac vice)
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     1000 Marsh Boulevard
                                     Menlo Park, CA 94205
                                     Telephone:     (650) 614-7343
                                     Facsimile:     (650) 614-7401
                                     bdeblank@orrick.com
                                     Alyssa Caridis (admitted pro hac vice)
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     777 South Figueroa Street, Suite 3200
                                     Los Angeles, CA 90017
                                     Menlo Park, CA 94205
                                     Telephone:     (213) 612-2372
                                     Facsimile:     (213) 612-2499
                                     acaridis@orrick.com

                                     George I. Lee (admitted pro hac vice)
                                     Sean M. Sullivan (admitted pro hac vice)
                                     Roy P. Shea (admitted pro hac vice)
                                     J. Dan Smith (admitted pro hac vice)
                                     LEE SULLIVAN SHEA & SMITH LLP
                                     656 W. Randolph Street, Floor 5W
                                     Chicago, IL 60661
                                     Telephone:     (312) 754-9602
                                     Facsimile:     (312) 754-9603
                                     lee@ls3ip.com
                                     sullivan@ls3ip.com


Joint Claim Construction Statement                                              Page | 6
         Case 6:20-cv-00881-ADA Document 94 Filed 07/26/21 Page 7 of 7




                                     shea@ls3ip.com
                                     smith@ls3ip.com

                                     Counsel for Plaintiff Sonos, Inc.


                                     By: /s/ Paige A. Amstutz
                                     Paige Arnette Amstutz
                                     Texas State Bar No. 00796136
                                     SCOTT, DOUGLASS & McCONNICO, LLP
                                     303 Colorado Street, Suite 2400
                                     Austin, TX 78701
                                     Telephone: (512) 495-630000
                                     Facsimile: (512) 495-6399
                                     pamstutz@scottdoug.com

                                     Charles K. Verhoeven (admitted pro hac vice)
                                     charlesverhoeven@quinnemanuel.com
                                     Melissa Baily (admitted pro hac vice)
                                     melissabaily@quinnemanuel.com
                                     Jordan Jaffe (admitted pro hac vice)
                                     jordanjaffe@quinnemanuel.com
                                     Lindsay Cooper (admitted pro hac vice)
                                     lindsaycooper@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan LLP
                                     50 California Street, 22nd Floor
                                     San Francisco, CA 94111-4788
                                     Telephone:     (415) 875 6600
                                     Facsimile:     (415) 875 6700

                                     Counsel for Defendant Google LLC




Joint Claim Construction Statement                                             Page | 7
